Citation Nr: 0020149
Decision Date: 05/31/00	Archive Date: 09/08/00

DOCKET NO. 99-00 784               DATE MAY 31, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Des Moines, Iowa

THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from June to December 1965. This
matter came to the Board of Veterans' Appeals (Board) on appeal of
a decision of the Department of Veterans Affairs Regional Office in
Des Moines, Iowa.

FINDING OF FACT

Evidence pertinent to the veteran's appeal was received at the
Board in April 2000 but was not associated with the claims folder
until after the Board issued a decision on May 4, 2000, denying the
veteran's appeal for a compensable evaluation for hearing loss.

CONCLUSION OF LAW

The Board failed to provide the veteran due process of law before
entering its decision of May 4, 2000, denying his appeal for a
compensable evaluation for hearing loss. 38 C.F.R. 20.904 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2000 correspondence from the veteran was received at the
Board. In this correspondence the veteran alleged that his
bilateral hearing loss had increased in severity and that a recent
private audiological evaluation report, which the veteran indicated
was associated with his statement, supported his claim. The private
audiological evaluation report referred to by the veteran is not of
record, and the correspondence received at the Board in April 2000
was not associated with the claims folder until after the Board
issued a decision on May 4, 2000,, denying the veteran's appeal for
a compensable evaluation for bilateral hearing lass.

An appellate decision may be vacated by the Board at any time upon
the request of the appellant or his representative, or on the
Board's own motion, when there has been a denial of due process. 38
C.F.R. 20.904 (1999). Since the correspondence received at the
Board in April 2000 was pertinent to the veteran's appeal, was not
addressed in a supplemental statement of the case and was not
associated with the claims folder until after the Board issued its
decision, the Board concludes that the veteran was denied due
process.

2 - 

Accordingly, a vacate of the Board's decision is warranted. The
veteran's appeal will be addressed on a de novo basis in a separate
decision of the Board, as if the May 4, 2000, decision by the Board
had never been issued.

ORDER

The Board's May 4, 2000, decision denying the veteran's appeal for
a compensable evaluation for hearing loss is vacated.

SHANE A. DURKIN 
Member, Board of Veterans' Appeals

3 -





Citation Nr: 0011829  
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  99-00 784 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from June to December 1965.  
This case came before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which granted service-connected for 
bilateral hearing loss and assigned a noncompensable 
evaluation effective October 31, 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained.

2.  Puretone thresholds on VA audiometry examination in July 
1998 translate to hearing impairment of level I in the right 
ear and level III in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
defective hearing have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for entitlement to a compensable 
evaluation for bilateral defective hearing is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Additionally, 
the facts relevant to this claim have been properly developed 
and the statutory obligation of VA to assist the veteran has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1999). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of bilateral defective 
hearing.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes, nor 
has the Board found any of the historical evidence in this 
case to be of sufficient significance to warrant a specific 
discussion herein.

Examinations of hearing impairment are conducted using the 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 hertz. The numeric designation of impaired efficiency is 
determined for each ear by using Table VI of the rating 
schedule and the percentage evaluation for hearing impairment 
in each ear is determined by using Table VII.  38 C.F.R. 
§ 4.85.  Although VA amended the part of the Schedule for 
Rating Disabilities that covers the ears and other sense 
organs, 64 Fed. Reg. 25206 (May 11, 1999), effective June 10, 
1999, these changes did not affect the percentage evaluations 
relevant to this case.  

The veteran's claim is an original claim that was placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with an initial rating award.  The rule from 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

According to an April 1998 statement from R. J. W., who 
served with the veteran, the veteran was subjected to 
acoustic trauma from the firing of howitzers without ear 
protection.  June 1998 statements from the veteran's wife and 
mother discuss the veteran's history of hearing difficulty.

A June 1998 uninterpreted audiological examination report 
from Franciscan Skemp Healthcare reveals bilateral thresholds 
at 1000 and 2000 hertz of approximately 20 decibels or lower, 
with bilateral thresholds at 3000 and 4000 hertz of 
approximately 80-90 decibels.  Word recognition was 80 
percent in the right ear and 76 percent in the left ear.  It 
was noted that the veteran had bilateral symmetrical severe 
sensorineural hearing loss beginning at 3000 hertz.

On VA ear examination in July 1998, the veteran complained of 
difficulty understanding speech, especially when there was 
background noise.  He also complained of bilateral, constant 
tinnitus.  On authorized audiological evaluation in July 
1998, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
10
15
85
90
LEFT
X
15
30
95
95

The average puretone threshold level at the relevant 
frequencies was 50 decibels in the right ear and 59 decibels 
in the left ear.  Speech audiometry in July 1998 revealed 
speech recognition ability of 94 percent in the right ear and 
86 percent in the left ear.  The diagnosis was bilateral high 
frequency sensorineural hearing loss.

The above results translate to numeric designations of level 
I hearing in the right ear and level III in the left ear.  
38 C.F.R. § 4.85, Table VI.  Although the June 1998 private 
audiological evaluation report includes no interpretation, 
the Board notes that the results of that evaluation are 
similar to the VA audiological findings in July 1998.  When 
hearing is level I in one ear and level III in the other ear, 
the percentage evaluation assigned for bilateral hearing loss 
is zero percent.  38 C.F.R. § 4.87, Table VII, Diagnostic 
Code 6100.  Consequently, a compensable evaluation for the 
veteran's bilateral defective hearing is not warranted under 
the schedular criteria.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  However, the veteran's bilateral 
defective hearing has not necessitated frequent periods of 
hospitalization and the manifestations of the disability are 
those contemplated by the schedular criteria.  In sum, there 
are no exceptional or unusual circumstances warranting 
referral of the case for extra-schedular consideration.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



           
     SHANE A. DURKIN 
     Member, Board of Veterans' Appeals



 

